Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 30, 2019

                                      No. 04-19-00539-CV

                                       Cristina PADILLA,
                                             Appellant

                                                 v.

                              RED LOBSTER OF TEXAS, INC.,
                                       Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-21243
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        On August 8, 2019, Cristina Padilla filed a notice of appeal, stating that she is appealing
from the trial court’s judgment dismissing her claims against Red Lobster Hospitality, LLC. The
clerk’s record contains the trial judge’s July 29, 2019 notes, which indicate that a hearing was
held on Red Lobster’s summary judgment motion and the motion was granted. However, the
clerk’s record does not contain a signed judgment granting the motion and dismissing Padilla’s
claims against Red Lobster.

        The general rule is that an appeal may be taken only from a final judgment. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). “A judgment is final for purposes of appeal if
it disposes of all pending parties and claims in the record.” Id. Because the clerk’s record in this
case does not contain a signed judgment disposing of all parties and claims, it appears that we
lack jurisdiction over this appeal.

        Accordingly, we ORDER Padilla, on or before September 27, 2019, to show cause in
writing why this appeal should not be dismissed for lack of jurisdiction. All appellate deadlines
are suspended pending our determination of whether we have jurisdiction over this appeal.


                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court